Judge Clark
dissents.
The majority has ruled that the failure of the North Carolina Department of Transportation to bring its “exceptions to the Commission’s findings before the superior court” precludes consideration of its exceptions relating to claimant’s misconduct.
The Commission made no findings relating to misconduct, ruling instead that claimant was not qualified to receive benefits because he left his employment voluntarily without just cause. The Department of Transportation has been deprived of an alternative basis in law upon which a favorable judgment might be supported.
Before the Rules of Appellate Procedure became effective on 1 July 1975, there was no clear-cut procedure to protect appellees so deprived of such alternative basis in law to support a favorable judgment. Appellate Rule 10(d) introduced a new procedure whereby an appellee “may set out exceptions to and cross-assign as error any action or omission of the trial court . . . .” Before the adoption of the Appellate Rules such appellees were not parties aggrieved under G.S. 1-271. Bethea v. Kenly, 261 N.C. 730, *384136 S.E. 2d 38 (1964). And the Supreme Court protected on occasion an appellee in this situation by drawing on the principle that “review is to correct judgments and not reasons.” See, e.g., Jamerson v. Logan, 228 N.C. 540, 46 S.E. 2d 561 (1948). The Appellate Rules do not apply to appeals under G.S. 96-4, but Appellate Rule 20 provides that statutes govern appeals from any agency.
I do not think that the Department of Transportation was a party “aggrieved” or “affected” within the meaning of G.S. 96-4(m). Thus, it had no right to appeal. G.S. 96-4(m), which governs appeals procedure in this case, contains no procedure for cross assignments of error or for otherwise protecting appellee’s rights in this situation. There was convincing evidence to support a finding of misconduct by the claimant. The cause should be remanded for findings on this issue.